In the absence of a convincing demonstration to the contrary, it is presumed that the New York State Board of Parole acted properly in accordance with statutory requirements (see, People ex rel. Herbert v New York State Bd. of Parole, 97 AD2d 128, 133, appeal withdrawn 62 NY2d 617; Matter of Mackall v New York State Bd. of Parole, 91 AD2d 1023, 1024, lv denied 58 NY2d 609; Matter of Abrams v New York State Bd. of Parole, 88 AD2d 951). Here, the petitioner failed to make a convincing showing that the Board relied upon incomplete and erroneous information in rendering its determination (see, Matter of Rice v Hammock, 99 AD2d 644, appeal withdrawn 62 NY2d 804; Matter of Abrams v New York State *849Bd. of Parole, supra), or that it failed to consider each of the factors enumerated by statute (see, Executive Law § 259-i [2] [c]) as it was required to do in making its parole release decision (see, Matter of Davis v New York State Div. of Parole, 114 AD2d 412). Moreover, the Board’s written statement setting forth its reasons for denying parole, i.e, the "extraordinarily serious and bizarre nature of the present offenses”, was, on this record, sufficient (see, Executive Law § 259-i [2] [a]; Matter of Harris v New York State Bd. of Parole, 114 AD2d 897; Matter of Ristau v Hammock, 103 AD2d 944, lv denied 63 NY2d 608; People ex rel. Herbert v New York State Bd. of Parole, supra; People ex rel. Feliciano v Waters, 99 AD2d 850; Matter of Bacon v Hammock, 96 AD2d 557), notwithstanding the petitioner’s exemplary institutional record and educational achievements and his lack of a criminal record, all of which was considered by the Board. Because it appears that the Board acted in accordance with statutory requirements, its discretionary release decision is not subject to judicial review (see, Executive Law § 259-i [5]; Matter of Davis v New York State Div. of Parole, supra; Matter of Harden v New York State Bd. of Parole, 103 AD2d 777; Matter of Ganci v Hammock, 99 AD2d 546, 548).
We have considered the remaining contentions advanced by the petitioner and find them to be without merit. Thompson, J. P., Bracken, Lawrence and Eiber, JJ., concur.